Brooke, J.
(dissenting). A sufficient statement of the facts in the case, and of the circumstances surrounding the plaintiff at the time of his injury, is found in the opinion of my Brother Blair.
The plaintiff’s testimony shows that the tongs were of the greatest simplicity, and that they were obviously dull; that he had used them the day before he was hurt loading shingle bolts, when they frequently slipped; that, after his protest to the master, he continued to use them from 1 o’clock until 3 o’clock, when he was injured. During this interval four or five poles slipped from the tongs, one of them slipping out twice. Under these circumstances, we are asked to say that it becomes a question of fact for the determination of the jury whether or not the plaintiff was guilty of contributory negligence in continuing to use the defective appliance. I believe that the plaintiff should be held to be guilty of contributory negligence, as a matter . of law. He was obliged to stand in a narrow space between the car and the pile of poles he was loading, with scant opportunity to avoid a falling pole by stepping aside. *320Yet, by great good fortune, he had escaped four or five such during the two hours preceding the accident. He continued to use the dull tongs, and was injured. Conceding that the promise to repair was made by the master and relied upon by the plaintiff, it is not true that every promise to repair by the master relieves the servant from the assumption of risk or from the effects of his own negligence.
In Hough v. Railway Co., 100 U. S. 213, the court laid down the rule, in effect, as follows:
“ If the nature of the defect is not such as to impress a prudent man with a feeling or consciousness of imminent danger, then the master is liable.”
In Mann v. Railway Co., 124 Mich. 641 (83 N. W. 596), this court said:
“Was the condition which presented itself to plaintiff so obviously a dangerous one that an ordinarily prudent man would not, even in reliance on the promise of defendant to repair, attempt what he attempted ? * * * Nor do we think we should hold, as matter of law, that the course of the plaintiff was so reckless as to preclude him from asserting a reliance on the promise to repair. The new machine had not been set in motion by escaping steam prior to the time of the accident, and the danger was not so obvious that we can characterize the plaintiff’s attempt to tighten the nut as reckless.”
Again, in Wheaton v. Coal Co., 151 Mich. 100 (114 N. W. 853), Mr. Justice Montgomery, in discussing a pair of ice tongs (similar in construction to those in the case at bar), said:
“ In fact, there is nothing about a pair of ice tongs that would seem to require expert testimony to instruct either acourtor a jury. Both appeared to be equally sharpattbe points. The Holland tongs curved a little less sharply than the Wheaton tongs, so-called, and it resulted that they would not grasp with equal efficiency a large cake of ice. In other words, the capacity of these tongs to grasp a cake of ice was limited. But it was a perfectly obvious limitation. Any one using such a tool would be able to know at a glance whether a sufficient hold had been se*321cured upon the ice to support its weight, and any insistence on making use of the tongs without having a sufficient hold on the ice to support the weight was plainly negligence.”
So, in the case at bar, the fact that the tongs would not grasp the poles sufficiently to sustain their weight was a perfectly obvious one, and one, too, which had received many illustrations for the plaintiff’s benefit before his injury. His continued insistence in making use of them in the face of his experience was an act of the plainest negligence. See, also, Illinois Steel Co. v. Mann, 170 Ill. 200 (48 N. E. 417, 40 L. R. A. 781, 62 Am. St. Rep. 370), and notes; Gunning System v. Lapointe, 212 Ill. 274 (72 N. E. 393).
The judgment should be affirmed.
Grant andMcALVAV, JJ., concurred with Brooke, J.